PER CURIAM.
The defendants, Houston J. Hawkins and David H. Smith, were tried by a jury and convicted of the crime of armed robbery. Each was sentenced to serve twenty-five years in the state penitentiary at hard labor. La.R.S. 14:64.
While the defendants reserved and perfected two bills of exceptions during their trial, counsel only argues bill of exceptions No. 2, contending that the penalty provision under La.R.S. 14:64 constitutes cruel and unusual punishment and denies the defendants equal protection of the laws under Art. I, Section 12, of the La.Constitution of 1921, and the Eighth and Fourteenth Amendments to the Constitution of the United States. In support of their argument, defendants allege that there was no showing that they were habitual criminals and that no pre-sentence investigation was requested by the trial judge.
As these identical issues were rejected in State v. Howard, decided June 5, 1972, 262 La. 270, 263 So.2d 32, we adopt our previous position for the reasons assigned.
We have examined the defendants’ remaining .first bill of exceptions, though not argued in brief, and find it discloses no-reversible error.
For these reasons, the conviction and sentence are affirmed.